Case 8:20-cv-00782-JLS-DFM Document 24 Filed 07/23/20 Page 1 of 14 Page ID #:140



    1   Michelle E. Armond (Bar No. 227439)
        michelle.armond@armondwilson.com
    2   Forrest M. McClellen (Bar No. 316845)
    3   forrest.mcclellen@armondwilson.com
        ARMOND WILSON LLP
    4   895 Dove Street, Suite 300
        Newport Beach, CA 92660
    5   Phone: (949) 932-0778
        Facsimile: (512) 345-2924
    6
    7   Douglas R. Wilson (Admitted Pro Hac Vice)
        ARMOND WILSON LLP
    8   9442 Capital of Texas Hwy North
        Plaza 1, Suite 500
    9   Austin, Texas 78759
   10   Phone: (512) 267-1663
        Facsimile: (512) 345-2924
   11
        Attorneys for Plaintiff
   12   TARGUS INTERNATIONAL LLC
   13   (additional counsel listed on next page)
   14
   15                   IN THE UNITED STATES DISTRICT COURT
   16                FOR THE CENTRAL DISTRICT OF CALIFORNIA
   17                               SOUTHERN DIVISION
   18   TARGUS INTERNATIONAL LLC,      )           Case No. 8:20-cv-00782 JLS (DFMx)
        a Delaware limited liability   )
   19   company,                       )           JOINT RULE 26(f) REPORT
                                       )
   20                                  )
                   Plaintiff,          )
   21                                  )           SCHEDULNG CONFERENCE
             vs.                       )           August 7, 2020
   22                                  )           10:30am
        SWISSDIGITAL USA CO., LTD., a ))           Courtroom 10-A
   23   Delaware corporation,          )
   24                                  )           Hon. Josephine L. Staton
                                       )
   25              Defendant.          )
                                       )
   26
   27
   28
Case 8:20-cv-00782-JLS-DFM Document 24 Filed 07/23/20 Page 2 of 14 Page ID #:141



    1   Stanley M. Gibson (Bar No. 162329)
        sgibson@jmbm.com
    2   Jessica P. G. Newman (Bar No. 309170)
    3   jnewman@jmbm.com
        JEFFER MANGELS BUTLER & MITCHELL LLP
    4   1900 Avenue of the Stars, 7th Floor
        Los Angeles, California 90067-4308
    5   Phone: (310) 203-8080
        Facsimile: (310) 203-0567
    6
    7   Dariush Keyhani (Admitted Pro Hac Vice)
        dkeyhani@keyhanillc.com
    8   KEYHANI LLC
        105 30th Street NW
    9   Washington, DC 20007
   10   Phone: (202) 748-8950
        Facsimile: (202) 318-8958
   11
        Attorneys for Defendant
   12   SWISSDIGITAL USA CO., LTD
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 8:20-cv-00782-JLS-DFM Document 24 Filed 07/23/20 Page 3 of 14 Page ID #:142



    1         Pursuant to Fed. R. Civ. P. 26(f), Local Rule 26-1, and the Court’s June 17,
    2   2020 Order Setting Scheduling Conference (Dkt. 21), Counsel for Plaintiff
    3   Targus International LLC (“Plaintiff”) and Defendant Swissdigital USA Co., Ltd.
    4   (“Defendant”) respectfully submit the following Rule 26(f) report.
    5   A.    Statement Of The Case
    6         This is a patent infringement case.
    7         Plaintiff has asserted U.S. Patent No. 8,567,578 relating to “checkpoint
    8   friendly” laptop bags, backpacks, and cases designed to allow travelers to pass
    9   through security checkpoints without removing their laptops.              Plaintiff’s
   10   Complaint lists eleven of Defendant’s products as infringing the ’578 Patent. Dkt.
   11   1, ¶ 10.
   12         Defendant answered and asserted nine affirmative defenses, including non-
   13   infringement and invalidity, and counterclaims that Plaintiff infringes U.S. Patent
   14   No. 10,574,071. Dkt. 19. Defendant reserved the right to assert additional
   15   defenses and/or counterclaims if such defenses or counterclaims are discovered
   16   during the course of this litigation. Id. The ’071 Patent relates to a bag or luggage
   17   item that provides convenient charging for a user with a USB extension cable that
   18   connects to the power storage device inside the bag. Defendant’s counterclaim
   19   lists “luggage products including but not limited to” an identified product as
   20   infringing the ’071 Patent. Dkt. 19, ¶ 42.
   21         Plaintiff answered and asserted four affirmative defenses to Defendant’s
   22   patent infringement counterclaim, including non-infringement and invalidity.
   23   Dkt. 22.
   24   B.    Legal Issues
   25         The parties anticipate the key legal issues for the ’578 Patent are whether:
   26   (1) Defendant infringes the asserted patent; (2) Defendant’s patent infringement
   27   is willful; (3) Defendant has induced third-parties to infringe; (4) damages
   28   ///
                                                -1-
Case 8:20-cv-00782-JLS-DFM Document 24 Filed 07/23/20 Page 4 of 14 Page ID #:143



    1   resulting from the infringement; (5) an injunction should be issued; (6) the patent
    2   is valid; (7) related defenses.
    3         The parties anticipate the key legal issues for the ’071 Patent are whether:
    4   (1) Plaintiff infringes the asserted patent; (2) Plaintiff’s patent infringement is
    5   willful; (3) Plaintiff has contributorily infringed or induced third-parties to
    6   infringe; (4) damages resulting from the infringement; (5) the patent is valid; and
    7   (6) related defenses.
    8   C.    Damages
    9         ’578 Patent. As a direct and proximate consequence of Defendant’s patent
   10   infringement, Plaintiff has suffered and will continue to suffer irreparable injury
   11   that monetary damages would be inadequate to fully remedy. Plaintiff seeks
   12   damages for past infringement, including lost profits, and injunctive relief against
   13   further infringement. Defendant’s infringement is willful, making this an
   14   exceptional case entitling Plaintiff to recover treble damages and its attorneys’
   15   fees. The range of Plaintiff’s damages can be ascertained after Defendant
   16   provides its sales information for the accused products during discovery.
   17         ’071 Patent. As a direct and proximate consequence of Plaintiff’s patent
   18   infringement, Defendant has suffered and will continue to suffer irreparable
   19   injury that monetary damages would be inadequate to fully remedy. Defendant
   20   seeks damages for infringement, including lost profits. Plaintiff’s infringement is
   21   willful, making this an exceptional case entitling Defendant to recover treble
   22   damages and its attorneys’ fees. The range of Defendant’s damages can be
   23   ascertained after Plaintiff provides its sales information for the accused products
   24   during discovery.
   25   D.    Insurance
   26         The parties have not identified any insurance agreement that would pertain
   27   to any claims in this case.
   28   ///
                                                -2-
Case 8:20-cv-00782-JLS-DFM Document 24 Filed 07/23/20 Page 5 of 14 Page ID #:144



    1   E.    Motions
    2         The parties do not anticipate filing motions seeking to add other parties or
    3   claims, to file amended pleadings, to dismiss for lack of jurisdiction, or to transfer
    4   venue. However, should new information become available during discovery, the
    5   parties reserve the right to amend their pleadings.
    6   F.    Complexity
    7         The parties submit that this is a typical patent infringement case asserting
    8   one patent by each party. The technology is straightforward. The parties do not
    9   believe the procedures of the Manual for Complex Litigation apply to this case.
   10   G.    Status of Discovery
   11         The parties will make their initial disclosures by July 24, 2020. The parties
   12   have not served discovery requests.
   13   H.    Discovery Plan
   14         1.     Anticipated Subjects of Discovery
   15         The parties anticipate the scope of discovery will include, but not
   16   necessarily be limited to, the following: the history of the inventions described in
   17   the asserted patent; prior art relevant to the patent; the prosecution of the patent;
   18   the proper construction of the claims of the patent; whether any of the claims of
   19   the patent are invalid; licensing of the technology of the patent; profits made or
   20   lost from allegedly infringing activities; existing and proposed licensing or
   21   settlement agreements; information relating to the parties’ use and/or exploitation
   22   of the allegedly infringing technology (actual or attempted); information relating
   23   to sales of the accused products.
   24         2.     Changes to the Limitations On Discovery
   25         Discovery shall proceed under the Federal Rules of Civil Procedure and
   26   Local Rules of this Court, except as provided herein.
   27         Each side may serve up to a maximum of forty (40) requests for admission.
   28   ///
                                                 -3-
Case 8:20-cv-00782-JLS-DFM Document 24 Filed 07/23/20 Page 6 of 14 Page ID #:145



    1         Each side may have up to eighty (80) hours on the record for depositions,
    2   excluding expert depositions. No individual deponent may be deposed for more
    3   than seven (7) hours. Depositions taken pursuant to Federal Rule of Civil
    4   Procedure 30(b)(6) shall count toward the total hours limit. For deponents
    5   requiring the assistance of an English translator during a deposition, only one-
    6   half (0.5) the length of the examination requiring translation of questions or
    7   answers by the translators shall count towards the time limit; for example, a
    8   deposition requiring an English translator having six hours of translated
    9   examination shall only count as a three-hour deposition under the time limit.
   10   Translated depositions not exceed seven (7) hours per day.
   11         Each party’s directors, officers, and current employees that reside outside
   12   of the United States shall be deposed at a location in the United States or overseas
   13   selected by that party permitting depositions under the Federal Rules of Civil
   14   Procedure, or via video conferencing technology by the parties’ mutual
   15   agreement.
   16         The parties may agree to take (subject to mutual agreement) all other
   17   depositions remotely via video conferencing technology.
   18         3.     Electronically Stored Information (ESI)
   19         The parties anticipate that discovery may include the production of
   20   electronically stored information. The parties agree that:
   21         (1) parties may produce the first 3,000 pages in this action electronically in
   22   whole-document PDF format, with metadata provided on a case-by-case basis
   23   upon request of the Receiving Party to the extent it can be shown that such
   24   information is relevant and material under Federal Rule of Civil Procedure Rule
   25   26;
   26         (2) otherwise, the parties will produce documents electronically in whole-
   27   document PDF format, with at least 300 dpi image resolution, with a Opticon load
   28   file (.opt or .log) accompanying the document images, showing the document
                                                -4-
Case 8:20-cv-00782-JLS-DFM Document 24 Filed 07/23/20 Page 7 of 14 Page ID #:146



    1   boundaries and providing a correlation between the production number and the
    2   location of the file on the delivery media.
    3         The parties agree to provide the following metadata, or its equivalent:
    4              i.   All materials produced: beginning production number, ending
    5                   production number, attachment begin, attachment end, attachment
    6                   range
    7           ii.     For hardcopy documents: custodian, OCR
    8          iii.     For electronic files: custodian, file name, extracted text or OCR
    9          iv.      For e-mail: date and time, subject line, sender, recipients, carbon
   10                   copy recipients, body text, attachment information
   11         For word-processing or Word files, the parties will provide redlines and
   12   comments, and for PowerPoint or slide presentations the parties will provide
   13   speaker notes. The parties will produce the following in native format unless
   14   redactions are needed: Excel or spreadsheet files, video files, audio files,
   15   animation files, database files, or file types that are not accurately represented in
   16   PDF format. The parties are not required to produce executable (.exe) or software
   17   system files.      The parties are not required to search back-up tapes/media,
   18   voicemails, instant messages, text messages, as would otherwise be required,
   19   absent good cause shown.
   20         4.        Privilege Issues
   21         The parties agree that each party will serve any privilege log for documents
   22   or communications withheld or redacted on the grounds of attorney-client
   23   privilege or work product immunity that includes the following information for
   24   each item or category of documents, where pertinent: production number(s); date;
   25   author; recipient(s); carbon copy recipient(s); description sufficient to identify the
   26   general subject matter of the withheld or redacted document; and basis for
   27   withholding.
   28   ///
                                                  -5-
Case 8:20-cv-00782-JLS-DFM Document 24 Filed 07/23/20 Page 8 of 14 Page ID #:147



    1         The parties agree that a party need not identify on its privilege log
    2   information or documents withheld from production on grounds of the attorney-
    3   client privilege and/or work product immunity to the extent such information or
    4   documents were created after April 22, 2020.
    5         The parties will include a “claw back” provision governing inadvertent
    6   production of privileged information in their proposed Protective Order.
    7         5.     Protective Orders
    8         The parties are currently negotiating a Protective Order, and anticipate
    9   submitting a proposed stipulated Protective Order regarding the handling of
   10   confidential information in this case
   11         6.     Completion of Fact Discovery
   12         See proposed deadline in Exhibit B.
   13   I.    Expert Discovery
   14         The parties’ proposals on the timing of expert disclosures and discovery is
   15   provided in Exhibit B. The parties agree to the following concerning expert
   16   discovery:
   17         Each expert witness deposition shall be limited to seven (7) hours of
   18   testimony per report that the expert submits, absent a showing of good cause. For
   19   example, if an expert provided reports on invalidity and on infringement, that
   20   expert’s deposition would be limited to seven (7) hours for each report for a
   21   maximum of fourteen (14) deposition hours, absent good cause.
   22         Testifying expert’s draft reports, notes, and outlines of draft reports shall
   23   not be subject to discovery in this case, nor shall any such drafts, notes, or outlines
   24   of draft reports that the testifying expert prepared in other cases be subject to
   25   discovery in this case. Discovery of materials provided to testifying experts shall
   26   be limited to those materials, facts, consulting expert opinions, and other matters
   27   actually relied upon by the testifying expert in forming his or her final report, trial
   28   or deposition testimony, or any opinion that is contained in an expert report
                                                 -6-
Case 8:20-cv-00782-JLS-DFM Document 24 Filed 07/23/20 Page 9 of 14 Page ID #:148



    1   submitted in this case. No discovery can be taken from any consulting expert who
    2   does not testify, except to the extent that the consulting expert has provided
    3   information, opinion, or other materials to a testifying expert, who then relies
    4   upon such information, opinions or other materials in forming his or her final
    5   report, trial or deposition testimony, or any other opinion in this case. No
    6   conversations or communications between counsel and any testifying or
    7   consulting expert will be subject to discovery unless the conversations or
    8   communications are relied upon by such experts in formulating opinions that are
    9   presented in reports, trial or deposition testimony in this case. Materials,
   10   communications (including email), and other information exempt from discovery
   11   under this paragraph shall be treated as attorney work product for the purposes of
   12   this litigation.
   13   J.       Dispositive Motions
   14            The parties may file dispositive motions on infringement or Defendants’
   15   defenses in this action.
   16   K.       ADR Procedure Selection
   17            The parties propose ADR Procedure No. 2 in Local Rule 16-15.4, where
   18   the parties shall appear before a neutral selected from the Court’s Mediation
   19   Panel.
   20   L.       Settlement Efforts
   21            The parties discussed settlement after the filing of this action, but do not
   22   believe settlement is imminent.
   23   M.       Preliminary Trial Estimate
   24            The parties estimate a jury trial lasting 4-6 days, with Plaintiff calling 4-8
   25   witnesses and Defendant calling 4-8 witnesses, including experts.
   26   N.       Trial Counsel
   27            Plaintiff’s trial counsel is Michelle Armond, Douglas Wilson, and Forrest
   28   McClellen at Armond Wilson LLP. Defendant’s trial counsel is Dariush Keyhani
                                                   -7-
Case 8:20-cv-00782-JLS-DFM Document 24 Filed 07/23/20 Page 10 of 14 Page ID #:149



     1   and Frances H. Stephenson of Keyhani LLC and Stanley M. Gibson and Jessica
     2   P. G. Newman of Jeffer Mangels Butler & Mitchell LLP.
     3   O.    Independent Expert or Master
     4         The parties submit that this case does not require appointment of a special
     5   master or independent scientific expert. The technology is not complex and the
     6   parties do not expect substantial discovery disputes.
     7   P.    Other Issues
     8         See Section H.2.
     9         The parties jointly propose a case schedule under the Court’s proposed
   10    schedule, except for adjustments to the proposed Responsive Claim Construction
   11    Briefs and Claim Construction Hearing due to conflicts with other matters.
   12          Documents that do not need to be filed with the Court may be served on
   13    the other party via electronic mail to their counsel of record.           Service of
   14    documents sent via electronic mail at or before 11:59 pm Pacific Time is
   15    equivalent to personal service.
   16    Q.    Utility Patent Cases
   17          The parties’ proposed case schedule for patent cases is included in Exhibit
   18    B. The parties believe that technology at issue is straightforward and does not
   19    require a tutorial, but will provide one if the Court believes it would be beneficial.
   20    ///
   21    ///
   22    ///
   23    ///
   24    ///
   25    ///
   26    ///
   27    ///
   28    ///
                                                  -8-
Case 8:20-cv-00782-JLS-DFM Document 24 Filed 07/23/20 Page 11 of 14 Page ID #:150



     1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     2   Dated: July 23, 2020
     3   ARMOND WILSON LLP                        JEFFER MANGELS BUTLER
                                                    & MITCHELL LLP
     4
     5
         By: /s/ Michelle E. Armond               By: /s/ Jessica P. G. Newman
     6      Michelle E. Armond                        (with permission)
            Douglas R. Wilson
     7      Forrest M. McClellen                      Stanley M. Gibson
                                                      Jessica P. G. Newman
     8
     9                                            KEYHANI LLC
                                                     Dariush Keyhani
   10
         Attorneys for Plaintiff                  Attorneys for Defendant
   11    TARGUS INTERNATIONAL LLC                 SWISSDIGITAL USA CO., LTD.
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            -9-
Case 8:20-cv-00782-JLS-DFM Document 24 Filed 07/23/20 Page 12 of 14 Page ID #:151



     1
                                  EXHIBIT B
     2         PROPOSED SCHEDULE OF PRETRIAL AND TRIAL DATES
                          IN UTILITY PATENT CASES
     3
         CASE NAME: Targus International LLC v. Swissdigital USA Co., Ltd.
     4
         CASE NO: 8:20-cv-00782 JLS (DFMx)
     5
     6                                                                         Plaintiff & Defendant
                     Matter                            Deadline                   Jointly Request
     7                                                                               8/21/2020
         Both Parties’ Disclosure of          Scheduling Conference
     8   Asserted Claims and                  Date plus fourteen (14)
         Infringement Contentions and         days (N.D. Patent L.R.
     9   Document Production                  3-1 and 3-2).
   10    Accompanying Disclosure (N.D.
         Patent L.R. 3-1(a)-(h) to 3-2(a)-
   11    (e)).
         Last Day to File Motions to Add      Scheduling Conference                  10/6/2020
   12    Parties and Amend Pleadings          Date plus sixty (60) days.
   13
   14    Both Parties’ Disclosure of          Deadline for Infringement              10/9/2020
         Invalidity Contentions and           Contentions Disclosure
   15    Production Accompanying              plus forty-nine (49) days
   16    Invalidity Contentions1 (N.D.        (adapted from N.D. Patent
         Patent L.R. 3- 3(a)-(d) to 3-4(a)-   L.R.
   17    (b)).                                3-3).
         Exchange of Proposed Terms for       Deadline for Invalidity                10/23/2020
   18
         Construction (N.D. Patent L.R. 4-    Contentions Disclosure
   19    1(a)-(b)).                           plus fourteen (14) days2
                                              (N.D. Patent L.R. 4-1).
   20    Exchange of Preliminary Claim        Exchange of Proposed                   11/6/2020
   21    Constructions and Extrinsic          Terms for Construction
         Evidence (N.D. Patent L.R. 4-        plus fourteen (14) days
   22    2(a)-(c).                            (adapted from N.R. Patent
                                              L.R. 4-2).
   23
   24
   25           1
                   In a declaratory judgment action in which a party files a pleading seeking declaratory
         judgment that a patent is invalid, and where the parties anticipate that no claim or counterclaim
   26    of infringement will be asserted (in this or any other proceeding), the parties shall alter their
   27    proposed dates in accordance with N.D. Patent L.R. 3-5.
                 2
                   Similarly, in any action in which patent validity is not expected to be at issue, the
   28    parties shall alter their proposed dates in accordance with N.D. Patent L.R. 4-1(a).

                                                       -1-
Case 8:20-cv-00782-JLS-DFM Document 24 Filed 07/23/20 Page 13 of 14 Page ID #:152



     1                                                                       Plaintiff & Defendant
                     Matter                            Deadline                 Jointly Request
     2
         Joint Status Report Regarding        Sixty (60) days in advance           11/20/2020
     3
         Technology Tutorial                  of the Claim Construction
     4                                        Hearing (Order Setting
                                              Scheduling Conference).
     5                                                                              12/4/2020
         Completion of Claim                  Exchange of Preliminary
     6   Construction Discovery3 (N.D.        Claim Constructions and
         Patent L.R. 4-4.)                    Extrinsic Evidence plus
     7                                        twenty-eight (28) days.4
     8   Joint Claim Construction and         Completion of Claim                  12/11/2020
     9   Prehearing Statement (N.D.           Construction Discovery
         Patent L.R. 4-3(a)-(e)).             plus seven (7) days.
   10    Opening Claim Construction           Deadline for filing of Joint         12/18/2020
   11    Briefs5                              Claim Construction and
                                              Prehearing Statement plus
   12                                         seven (7) days.
         Responsive Claim Construction        Deadline for filing of                1/14/2021
   13
         Briefs                               Opening Claim
   14                                         Construction Briefs plus
                                              fourteen (14) days.
   15                                                                               3/2/2021
         Claim Construction Hearing           Twenty-five (25) days
   16                                         after the Responsive Brief
                                              Deadline (set for Tuesday
   17                                         at 9:00 a.m.).
         Claim Construction Ruling Date       Projected as 94 days                  4/30/2021
   18
                                              (approximately three
   19                                         months) after the hearing.
                                              The actual date is likely to
   20                                         vary and may be earlier or
                                              later.
   21
   22
   23
                3
                    As is implicit in the Northern District Rules, Claim Construction Discovery includes
   24    expert discovery addressing issues related to claim construction.
                 4
   25               The Court’s procedure deviates from the Northern District Rules by deferring the
         filing of the Prehearing Statement until after the Completion of Claim Construction Discovery.
   26    (Cf. N.D. Patent L.R. 4-3.)
                 5
                    The Northern District Rules contemplate the filing of an opening brief, a responsive
   27    brief, and a reply brief. The Court’s procedure deviates from that practice and instead sets a
         schedule for the filing of simultaneous opening and responsive briefs.
   28
                                                       -2-
Case 8:20-cv-00782-JLS-DFM Document 24 Filed 07/23/20 Page 14 of 14 Page ID #:153



     1                                                                   Plaintiff & Defendant
                     Matter                         Deadline                Jointly Request
     2
         Production Related to Reliance     Thirty-two (32) days after         6/1/2021
     3
         Upon Advice of Counsel (N.D.       the projected Claim
     4   Patent L.R. 3-7(a)-(c).)           Construction Ruling Date
                                            (adapted from N.D. Patent
     5                                      L.R. 3-7).
         Fact Discovery                     Approximately one (1)              7/2/2021
     6
         Cut-Off                            month after the deadline
     7                                      for the Production Related
                                            to Reliance on Advice of
     8                                      Counsel and 18 weeks
     9                                      before the Final Pretrial
                                            Conference (“FPTC”).
   10    Last Day to Serve Initial Expert   16 weeks before the               7/16/2021
         Reports (unrelated to claim        FPTC.
   11
         construction).
   12    Last Day to File Motions (Except   16 weeks before the               7/16/2021
         Daubert and all other Motions in   FPTC.
   13    Limine).
   14    Last Day to Serve Rebuttal Expert 12 weeks before the                8/13/2021
         Reports (unrelated to claim       FPTC.
   15    construction).
   16    Last Day to Conduct Settlement     9 weeks before the FPTC.           9/3/2021
         Proceedings.
   17
         Expert Discovery Cut-Off.          8 weeks before the FPTC.          9/10/2021
   18
   19                                                                         9/17/2021
         Last Day to File Daubert           7 weeks before the FPTC.
   20    Motions.

         Last Day to File Motions in        4 weeks before the FPTC.          10/8/2021
   21
         Limine (excluding Daubert
   22    Motions).
         Final Pre-Trial Conference                                           11/5/2021
   23
         (Friday at 10:30 a.m.).
   24
         Revised: July 31, 2019
   25
   26
   27
   28
                                                    -3-
